                  IN THE UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

GAVINO MR. RIVAS,                          §
  Plaintiff,                               §
                                           §
v.                                         §
                                           § CIVIL ACTION NO. 4:18-CV-01465
CITY OF LEAGUE CITY and                    §
LEAGUE CITY POLICE                         §
DEPARTMENT                                 §
  Defendants.                              §

      CITY OF LEAGUE CITY’S TRIAL BRIEF REGARDING
     MANDATORY EXCLUSION OF EVIDENCE OF DAMAGES

      Rule 26 requires mandatory disclosure of computation of damages

claimed and production of related documentary evidence related to the same.

The disclosure requirement is automatic and mandatory.

      Having admitted that Plaintiff has never made any such disclosures,

even after being reminded of this failure at Plaintiff’s deposition in June of

2019, coupled with the fact Plaintiff could not identify any damages during

his deposition in 2019, as well as Plaintiff’s failure to produce documents

related to potential damages in response to direct requests for production, the

Court is required under Rule 37 to exclude any evidence of any damages

Plaintiff might now wish to present at trial. Anything else would be a trial by

ambush and a denial of the City’s right to due process.


                                      1
                                  Introduction

         On March 4, 2019, only after being reminded of his duty to do so,

Plaintiff served his Rule 26 initial disclosures in which, Plaintiff completely

failed to provide any computation of damages and, instead, stated “Plaintiff

lacks the information at this time to determine an exact estimate of damages

he has accrued to date.” See Exhibit A.

         At his deposition on June 3, 2019, Plaintiff testified he was seeking

money damages, but he could not identify any amount or calculation thereof.

Defendant’s counsel expressly pointed out Plaintiff’s failure to disclose the

same information in his Rule 26 disclosures, to which Plaintiff’s counsel

responded Plaintiff’s disclosures were still “not complete” and “subject to

supplementation and updating.” However, Plaintiff has never supplemented

his disclosures and he has never provided a computation of any damages

claimed or documents supporting any such computation.

         But, as they say, that’s not all. In addition to failing to provide any

identification, let alone computation, of any damages Plaintiff claims,

Plaintiff also failed to produce any documentation relating to any damage in

response to specific requests for production the City served on November 7,

2018. Specifically, Plaintiff never produced any documents responsive to the

City’s requests for production seeking documents identifying or evidencing


4844-4050-0687.1                        2
any portion of damages Plaintiff alleges. See Exhibit B, Request Nos. 33.

Plaintiff also failed to produce any documents responsive to the City’s request

for Plaintiff’s tax returns from 2014 through the date of trial. See Exhibit B,

Request No. 34.

         Accordingly, Plaintiff’s deposition was useless on the issue of

damages, if any, without any disclosures and without Plaintiff’s production of

documents the City had specifically requested to be able to examine the

Plaintiff about his damage claims, as is the City’s right well in advance of

trial. Plaintiff’s “testimony” was useless under circumstances Plaintiff alone

created through his utter disregard of his basic discovery obligations:

         3.        Q.    Okay are you out any money as a result of being fired by
         4.        the League City Police Department?

         5.        A.    Yes, sir.

         6.        Q.    How much?

         7.        A.    That, I don’t have the exact figure in front of
         8.              me, sir.

         9.        Q.    Okay.

         10.             Mr. Helfand:      Do we have disclosures?

         11.             Mr. Timmons:      We provided a summary subject to
         12.             supplementation and updating.

         13.             Mr. Helfand:      Well, there will be a
         14.             disclosure.


4844-4050-0687.1                           3
         15.            Mr. Timmons:      Remember that list?
         16.            It can be supplemented.

         17.            Mr. Helfand:            Okay.

         18.            Mr. Timmons:         It’s not complete, but it’s
         19             an initial disclosure.


Exhibit C, 51:3-19.

         Despite Plaintiff’s counsel’s admission that Plaintiff’s Rule 26

disclosures were incomplete, Plaintiff never supplemented his disclosures to

provide a computation of the damages Plaintiff seeks nor did he even identify,

let alone produce, documents related thereto.1

         Simply put, Plaintiff failed in his initial obligation to provide a

computation of damages and related documentation, a statutorily mandated

duty, and then Plaintiff ignored every effort by the City – through requests for

production, in deposition question, and in asking Plaintiff’s counsel to address

what even he admitted were the deficiencies of Plaintiff’s disclosures - to try

to obtain information and conduct discovery about any claim for damage and

the method of calculating it. Now, Plaintiff wishes to ambush the City at trial


1
  At the pre-trial conference on October 16, 2020, Plaintiff’s counsel said that fault for
failure to produce at least his tax returns lays with Plaintiff himself, despite what Plaintiff’s
counsel advised the Court were numerous requests from Plaintiff’s own counsel. If that is
true, Plaintiff, not the City, must suffer the consequences. Certainly that accounting
precludes the Court from finding that Plaintiff’s failure is either excusable or harmless; his
own lawyer has admitted the importance of at least these documents.

4844-4050-0687.1                               4
with claims, calculations, and even undisclosed and unproduced documents,

on the entire issue of damages. This is exactly what Rule 37 is intended to

preclude and the Court should enforce the Rule as written. Because it is

undisputed Plaintiff completely failed to provide any evidence regarding his

computation of damages and it cannot be asserted that that such complete

failure, particularly under the facts in this particular case, is justified or

harmless, Rule 37 requires the Court preclude Plaintiff from offering any

argument, testimony, or other evidence regarding any claim for undisclosed,

alleged damages.

                          Argument & Authorities

         a. Plaintiff is precluded from presenting any evidence of damages
            at trial under Rule 37.

         “Federal Rule of Civil Procedure 26(a) provides that ‘a party must,

without awaiting a discovery request, provide to the other parties...a

computation of each category of damages claimed by the disclosing party.’”

Binh Hoa Le v. Exter Fin. Corp., 2019 U.S. Dist. LEXIS 55056, at *158 (N.D.

Tex. 2019) (quoting Fed. R. Civ. P. 26(a)(1)(A)(iii) (emphasis added)).

Further “[a] party who has made a disclosure under Rule 26(a)...must

supplement or correct [his] disclosure or response...in a timely manner if the

party learns that in some material respect the disclosure or response is

incomplete or incorrect, and if the additional or corrective information has
4844-4050-0687.1                      5
otherwise been made known to the other parties during the discovery process

or in writing.” Fed. R. Civ. P. 26(e)(1)(A).

         “If a party fails to provide information or identify a witness as required

by Rule 26(a) or (e), the party is not allowed to use that information or witness

to supply evidence on a motion, at a hearing, or at trial unless the failure was

substantially justified or is harmless.” Fed. R. Civ. 37(c)(1) (emphasis added);

see also, Moore v. City of Houston, 2019 U.S. Dist. LEXIS 231430, at *14

(S.D. Tex. 2019) (Judge David Hittner presiding); see also, Yazdchi v. Wells

Fargo Bank, N.A., 2018 U.S. Dist. LEXIS 239476, at *5 (S.D. Tex. 2018)

(Judge David Hittner presiding). Rules 26 and 37 are based on the recognition

that it is in discovery that parties must be allowed “to develop fully and

crystalize concise factual issues for trial. Properly used, they prevent

prejudicial surprises and conserve previous judicial energies.’” Yazdchi, 2018

U.S. Dist. LEXIS 239476, at *5 (quoting In re LeBlanc, 559 F. App’x 389,

392 (5th Cir. 2014) (per curiam)).

         Here, Plaintiff does not even dispute that he completely failed in his

Rule 26 disclosure obligations, his duty to provide documents and things

responsive to requests under Rule 34, and his duty to testify truthfully in




4844-4050-0687.1                          6
deposition under Rule 30,2 in that Plaintiff still has never provided a

computation of damages and documents supporting the same. Of course,

now it is too late. Whether by Plaintiff’s design or complete ignorance of the

Rules – even though his counsel was expressly reminded to comply over a

year before trial - the City cannot be required to learn of this information for

the first time at trial and without the ability to investigate it, including

examining the Plaintiff in deposition, just as the City attempted to do over 20

months ago. Since, Plaintiff cannot demonstrate such failure is substantially

justified or harmless, Rule 37(c) mandates the exclusion of any evidence of

Plaintiff’s alleged damages. C.f. Rankin Constr. Nat’l Builders, L.L.C. v.

Frank H. Reis, 2018 U.S. Dist. LEXIS 39745, at *9-11 (N.D. Tex. 2018)

(holding plaintiff could not carry its burden in proving damages because the

plaintiff failed to provide a computation of plaintiff’s claim for damages, as

required under Rule 26); Moore v. City of Houston, 2019 U.S. Dist. LEXIS

231430, at *14 (Judge David Hittner presiding) (“[f]ailure to comply with

Rule 26(a) will preclude a party from presenting the nondisclosed evidence

unless the failure to comply is substantially justified or is harmless.”);

Martinez v. Master Licensing, LP, 2010 U.S. Dist. LEXIS 103246, at *1-14



2
 Indeed, if Plaintiff’s deposition testimony is to be believed, Plaintiff had still not made
any effort to calculate any damages more than a year after he filed suit

4844-4050-0687.1                              7
(S.D. Tex. 2010) (Chief Judge Hayden Head presiding) (dismissing case

under, inter alia, Rule 37 due to plaintiff’s failure to disclose and supplement

a computation of damages ); Binh Hoa1, 2019 U.S. Dist. LEXIS 55056, at

*162-163 (N.D. Tex 2019) (Judge Sam Lindsay presiding) (excluding

plaintiff’s evidence of damages under Rule 37 because plaintiff failed to

timely provide computation of damages and dismissing the plaintiff’s claim

for lack of evidence of damages).

         b.        Plaintiff cannot carry his burden in proving lost wages or
                   benefits

         Particularly apt to the well-settled law that a plaintiff’s failure to

comply with Rule 26(a) mandates exclusion of undisclosed information under

Rule 37(c), Plaintiff cannot carry his burden to prove he suffered any

damages. Under USERRA, a plaintiff is limited to a) a court order requiring

the employer to comply with USERRA; b) loss of wages or benefits suffered

by reason of employer’s failure to comply with USERRA; and c) liquidated

damages in the amount of loss of wages or benefits suffered by reason of

employer’s failure to comply with USERRA. 38 USC § 4323(d)(1)(A)(B)(C).

         If a plaintiff has no evidence of lost wages or benefits, as is the case

here, the plaintiff “cannot recover anything based on [his] [] USERRA

claims.” Norris v. Franciscan Physician Network/Specialty Physicians of Ill,,

2018 U.S. Dist. LEXIS 149678, at *20 (N.D. Ill. 2018).
4844-4050-0687.1                          8
                               CONCLUSION

         Consistent with Rule 37, the Court should – indeed and with all due

respect it is required to - exclude any comment, argument, testimony, or

evidence of any of Plaintiff’s alleged damages because Plaintiff failed to

provide a computation of damages as required under Rule 26(a) and Plaintiff

has also failed to disclose, provide deposition testimony about, or respond to

requests for production seeking any evidence supporting his claim for

damages.

         Because Plaintiff cannot prove any claim for any damages under

USERRA, this Court should also dismiss Plaintiff’s claims against the City.

                                       Respectfully submitted,

                                       /s/ William S. Helfand
                                       WILLIAM S. HELFAND
                                       Texas Bar No.: 09388250
                                       ANDREW W. GRAY
                                       Texas Bar No. 24099826
                                       24 Greenway Plaza, Suite 1400
                                       Houston, Texas 77046
                                       (713) 659-6767 Telephone
                                       bill.helfand@lewisbrisbois.com
                                       Andrew.gray@lewisbrisbois.com
                                       ATTORNEYS FOR DEFENDANT
                                       CITY OF LEAGUE CITY




4844-4050-0687.1                      9
                      CERTIFICATE OF SERVICE

      I hereby certify a true and correct copy of the foregoing instrument has
been served through the Court’s ECF system on October 18, 2020 on all
counsel of record.


                                      /s/ William S. Helfand
                                      William S. Helfand




4844-4050-0687.1                     10
